Reversed and Remanded and Memorandum Opinion filed February 23, 2012.




                                        In The

                         Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-12-00024-CV
                                   ____________

             JOHN J. PRESTON AND MONICA S. PRESTON, Appellants

                                          V.

       MICHAEL A. INGLIS AND ALLEN GREGORY ALPER, Appellees

                      On Appeal from the 122nd District Court
                             Galveston County, Texas
                         Trial Court Cause No. 10CV2676

                           MEMORANDUM OPINION

      This is an appeal from a judgment signed September 23, 2012.

      On February 9, 2012, appellants filed an unopposed motion to reverse the judgment
and remand the cause to the trial court for rendition of judgment in accordance with the
parties' settlement agreement. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, we reverse the judgment signed September 23, 2012, and we remand
the cause to the trial court for rendition of judgment in accordance with the parties'
agreement.

                                               PER CURIAM

Panel consists of Justices Seymore, Brown, and Boyce.